Citation Nr: 1210011	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 06-34 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than July 18, 2005 for the grant of service connection for degenerative disc disease of the lumbar spine. 

2. Entitlement to an effective date earlier than February 22, 2011 for the award of additional compensation benefits for a dependent spouse.

3. Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

5. Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.

6. Entitlement to an effective date earlier than July 18, 2005 for the grant of service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to June 1954. 

The TDIU issue comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The increased initial rating issue for the lumbar spine comes to the Board on appeal from a November 2010 rating decision issued by the RO in Nashville, Tennessee. 

The earlier effective date issues for the lumbar spine and additional compensation benefits come to the Board on appeal from November 2010 and June 2011 decisions issued by the RO in Nashville, Tennessee. 

The increased initial rating and earlier effective date issues for right lower extremity radiculopathy come to the Board on appeal from a July 2011 rating decision issued by the RO in Nashville, Tennessee. The Veteran then filed an August 2011 Notice of Disagreement (NOD) with this decision, expressing disagreement with the initial rating and effective date assigned. 

In December 2011, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder. 

The Board remanded this case in January 2009 and March 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

In the January 2009 decision, the Board granted and denied several other claims that were on appeal. These issues are no longer before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is adjudicating the earlier effective date issues for the lumbar spine and for additional compensation benefits for a dependent spouse. To comply with due process requirements, the other four remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Nashville, Tennessee. 


FINDINGS OF FACT

1. The RO denied service connection for a low back disorder in an October 1997 rating decision, which was confirmed by an April 2001 decision of the Board; the Veteran did not appeal or request reconsideration of the Board decision.

2. The RO received the Veteran's petition to reopen his claim of service connection for a low back disorder on July 30, 2001.

3. The RO denied service connection for a low back disorder in an August 2001 rating decision. Although the Veteran filed a NOD with the August 2001 rating decision, he did not perfect an appeal to the Board after the RO issued an October 2002 Statement of the Case (SOC) denying the petition to reopen.  

4. New and material evidence was received in November 2002, prior to the expiration of the 60-day appeal period after the SOC. 

5. The July 30, 2001 petition to reopen the claim of service connection for a low back disorder was open and pending at the time of the November 2010 rating decision which granted service connection for a low back disorder.

6. The Veteran and his spouse married in August 1978.

7. A September 2005 rating decision awarded a combined 40 percent disability rating, effective November 1, 2003. The Veteran was provided a VA Form 21-686c (Declaration of Status of Dependents). The Veteran did not reply with any information regarding a dependent spouse within one year of this rating decision.

8. A November 2010 rating decision awarded a 10 percent rating for the lumbar spine, effective July 18, 2005. The Board has now determined this 10 percent rating is effective July 30, 2001. A combined 30 percent disability rating, meeting the rating percentage specified by law for additional compensation benefits, is therefore effective July 30, 2001. 

9. The Veteran submitted a VA Form 21-686c, within one year of the November 2010 rating decision, indicating he has been married since August 1978.  
  


CONCLUSIONS OF LAW

1. The requirements are met for an earlier effective date of July 30, 2001, for the award of service connection for degenerative disc disease of the lumbar spine. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156(b), 3.159, 3.400, 20.302(b)(1) (2011).

2. The requirements are met for an earlier effective date of July 30, 2001, for the award for the award of additional compensation benefits for a dependent spouse.
38 U.S.C.A. §§ 1115, 5103, 5103A, 5107, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.216, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

With regard to the earlier effective date issues being granted, review of the claims folder finds compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA for these issues because, in light of the allowance of these issues, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Claim - Earlier Effective Date for Award of Service Connection for Lumbar Spine

The Board finds that an earlier effective date of July 30, 2001 for the award of service connection for degenerative disc disease of the lumbar spine is warranted,  and the appeal will be granted.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed"). In Sears,   the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim. The Court explained that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim. 38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary. See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a). A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). VA is required to identify and act on informal claims for benefits. 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

Appellate review of a rating decision is initiated by a NOD and completed Substantive Appeal after a SOC has been furnished. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. Failure to perfect an appeal in a timely fashion renders a rating decision final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. 38 C.F.R. §§ 3.104(b), 3.105(a). 

If the Board issues a decision confirming the RO's decision, the Board's decision subsumes the RO's decision. 38 C.F.R. § 20.1104. If the Board's decision is not timely appealed it is final and binding based on the evidence then of record on the date it was stamped. 38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 7103(a), 7104(b); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).

A pending claim is an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c). The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it. Norris v. West, 12 Vet. App. 413, 422 (1999). Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper. Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability). 

In January 2009 the Board reopened the issue of service connection for a lumbar spine disorder on the basis that new and material evidence had been submitted. The RO then granted service connection for a lumbar spine disorder in the November 2010 rating decision on appeal. The RO established an effective date of July 18, 2005, the date of receipt of the Veteran's petition to reopen. See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). The grant of service connection was based on the findings of a June 2010 VA examiner who diagnosed the Veteran with a lumbar spine disorder related to an in-service skiing accident in 1953. The Veteran filed a January 2011 NOD with the effective date assigned. The appeal has now reached the Board. 

The Veteran seeks an earlier effective date of July 30, 2001, based on the date an earlier petition to reopen service connection for a lumbar spine disorder was received by the RO. The Veteran asserts that the July 30, 2001 petition to reopen his claim of service connection for a lumbar spine disorder is still pending and open. He contends that an October 2002 SOC that denied the July 2001 petition to reopen is nonfinal. He argues that the provisions of 38 C.F.R. § 3.156(b) are applicable, and that new and material evidence was received within the 60-day appeal period after the SOC was issued, rendering it nonfinal despite the absence of a timely Substantive Appeal. See December 2011 Attorney Brief; December 2011 video hearing testimony at page 4. 

The Veteran was discharged from service in June 1954. He filed a formal claim of service connection for a low back disorder in June 1997. The RO denied the claim in an October 1997 rating decision and in a final April 2001 decision, the Board denied service connection for a low back disorder. 

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 7103(a), 7104(b); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004). Because the Chairman did not order reconsideration of the Board's April 2001 decision, and the Veteran did not request it, the April 2001 Board decision is final and subsumes the prior RO decision. 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

As explained further below, the Board's April 2001 denial of service connection is the last final adjudication of his lumbar spine claim. See Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008); Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008). See also 38 C.F.R. §§ 3.160(c) (defining a "pending claim" as one that "has not been finally adjudicated"). Finality determinations contained within that decision or within other prior decisions that denied service connection for a low back disorder can only be addressed through a claim of CUE as to those decisions. See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2011). For the Board to address such finality determinations without a claim of CUE before it would be ultra vires (and act beyond the legal authority of the doer). See Juarez and Williams, supra. The issue of CUE in the final April 2001 Board decision has not been raised by the Veteran or his attorney, and has not been adjudicated by the RO. Therefore the issue of CUE is not before the Board at this time. 

Subsequent to the final April 2001 Board decision, on July 30, 2001 the Veteran filed a petition to reopen his claim of service connection for a low back disorder and provided additional medical evidence. See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999). The RO incorrectly adjudicated the claim on a de novo basis in an August 2001 rating decision, after the recent enactment of the VCAA. 

The VCAA provided that under certain circumstances claims that had been denied as not well grounded and became final during the period from July 14, 1999, to November 9, 2000, may be readjudicated on a de novo basis as if the denial had not been made. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b)(1), (2) (2000); VAOPGCPREC 03-2001. However, in an earlier March 2000 Board decision, the Board specifically found that the low back disorder claim was well-grounded. In a December 2001 remand, the Board inferred that the RO's de novo adjudication of service connection in the August 2001 rating decision was improper, since the previous April 2001 Board decision denying the claim had been final. The Board indicated that a SOC should be issued adjudicating whether new and material evidence had been submitted to reopen the low back disorder claim subsequent to the Board's April 2001 final denial. 
  
The RO issued a SOC in October 2002 that denied the petition to reopen the low back disorder issue on the basis that no new and material evidence was submitted. The Veteran was advised that he had to submit a Substantive Appeal (VA Form 9) within 60 days of the SOC - that is, by December 28, 2002. See 38 C.F.R. §§ 20.202, 20.302(b)(1). No timely Substantive Appeal is of record. Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. If an appeal is not perfected within 60 days of the SOC, or within the one-year period after the mailing of the rating decision, whichever period ends later, the RO's determination becomes final. See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)(1). So in most circumstances this SOC would have been final, and the earlier July 2001 petition to reopen would not be pending on appeal. 

However, VA secured additional evidence, a November 2002 VA examination, during the 60 day appeal period after the October 2002 SOC. This VA examination provided evidence of a nexus between the Veteran's lumbar spine disorder and an in-service skiing accident injury sustained in 1953. 

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. Any interim submissions before finality attached for the October 2002 SOC and August 2001 rating decision must be considered by VA as part of the pending appeal for the July 2001 petition to reopen the claim. See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Section 3.156(b) is intended to be a Veteran-friendly provision that allows for the assignment of an earlier effective date when certain requirements are met. See 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").

The August 2001 rating decision is therefore nonfinal and currently on appeal, stemming from the Veteran's July 30, 2001 petition to reopen service connection for a low back disorder. Accordingly, the proper effective date for the grant of service connection for degenerative disc disease of the lumbar spine is the date of the earliest pending petition to reopen service connection - July 30, 2001. See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.156(b), 3.400(q)(2), 3.400(r). 


The Merits of the Claim - Earlier Effective Date for Award of Additional Compensation Benefits

The Board finds that an earlier effective date of July 30, 2001 for the award of additional compensation benefits for a dependent spouse is warranted, and the appeal will be granted.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115 (West 2002 & Supp. 2011); 38 C.F.R. § 3.4(b)(2). An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law (30 percent or more) shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2011). The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the Veteran's employment abilities. Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S. Code Cong. & Admin. News 1978, p. 3465. 

Regarding additional compensation for dependents, VA regulation states the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1). 

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

The Veteran seeks an effective date earlier than February 22, 2011 for additional compensation for his dependent spouse. The Veteran maintains that the correct effective date is July 18, 2005, the effective date for the grant of at least a 30 percent combined evaluation for service connected disabilities assigned in the November 2010 rating decision. The Veteran maintains the Court's holding in the Sharp case authorizes this earlier effective date, since he submitted dependency information within one year of a November 2010 rating action that gave rise to a combined 30 percent rating. 

The Veteran and his spouse married in August 1978. 

A September 2005 rating decision awarded a combined 40 percent disability rating, effective November 1, 2003. The Veteran was provided a VA Form 21-686c (Declaration of Status of Dependents) and a VA Form 21-8764 (Disability Award Attachment Important Information Form) at that time. The Veteran was advised he "may be entitled to additional compensation for a spouse." Information contained on VA Form 21-8764 includes a subsection entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS ?" This subsection indicates that Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. VA Form 21-8764 also contains directive indicating that if you have a disability rating of 30 percent or more, you must promptly advise VA of any change in the status of your dependents. 

Despite receiving this September 2005 notice of the potential for additional dependency benefits, the Veteran did not provide any information regarding the existence of a dependent spouse within one year of the September 2005 rating decision.

A November 2010 rating decision awarded a 10 percent rating for the lumbar spine, effective July 18, 2005. (The Board has now determined this 10 percent rating is effective July 30, 2001). A combined 30 percent disability rating, meeting the rating percentage specified by law for additional compensation benefits, is therefore effective July 30, 2001. See 38 C.F.R. § 4.25 (combined ratings table for multiple 10 percent ratings for right knee, right hip, and lumbar spine as of July 30, 2001). Within one year of the November 2010 rating decision, the Veteran submitted a February 2011 VA Form 21-686c, informing VA of his marriage to his spouse since August 1978. The RO identified February 22, 2011 as the date of receipt of dependency information (the VA Form 21-686c) within one year of the VA request for information, and thus, the effective date for additional dependency compensation. See 38 C.F.R. § 3.401(b)(1)(ii).
    
Initially, the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1978, or the date dependency arose, which also would have been the date of his marriage, because the Veteran did not have a disability rating in effect at that time in excess of 30 percent. Therefore, he was not entitled to additional compensation for dependents at that time. 38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The Veteran first notified the VA of his spouse's name, social security number, and date and place of marriage in a June 1997 VA Form 21-526 (Application for Compensation), in compliance with 38 C.F.R. §§ 3.204 and 3.216. However, the Veteran did not have a disability rating in effect in June 1997 in excess of 30 percent, thus prohibiting entitlement to additional dependency compensation at that time. See 38 C.F.R. § 3.4(b)(2). 

A September 2005 rating decision awarded a combined 40 percent disability rating, effective November 1, 2003. At that time, the Veteran therefore became potentially entitled to additional compensation for dependents on November 1, 2003. 38 C.F.R. § 3.4(b)(3). While the RO asked the Veteran to submit additional information in response to the September 2005 notice letter, the RO did not receive such information within a year. Thus, even though November 1, 2003, was the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(3), the RO did not receive from the Veteran, within a year of notification of the rating action awarding the 30 percent rating, certain information which the RO needed in order to award the Veteran the additional compensation. At the time of the September 2005 rating decision that awarded at least a 30 percent rating, the RO had no verification that the Veteran's previous marriage was still ongoing. See Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) [the status of dependents can be "ever changing"]. The Veteran did not respond to the RO's request for dependency information within one year of the September 2005 rating decision. 

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's updated VA Form 21-686c was received by the RO was February 22, 2011. 38 C.F.R. § 3.401(b)(1)(ii). The date that dependency arose was in August 1978, the date that the Veteran married his spouse. 38 C.F.R. § 3.401(b)(2). Finally, the effective date when the Veteran's combined rating was at 30 percent was July 30, 2001, based on findings in the present Board decision. 38 C.F.R. § 3.401(b)(3).

The RO has identified February 22, 2011, as the date of receipt of dependency information (the VA Form 21-686c), and thus, the effective date for additional compensation under 38 C.F.R. § 3.401(b), since it the latest of the potential dates. 

The law no longer supports such interpretation after the Court's issuance of the Sharp case in 2009. The Court has noted that there is no freestanding claim for dependency benefits. Rather, the Court has held that the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits. Sharp, 23 Vet. App. at 276. In fact, the Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation. Id. All that is required is that the proof of dependents be submitted within one year of the notice of rating action. 

When discussing the reasoning behind its holdings, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing. Further, even if the status of dependents remains unchanged, the Veteran's level of disability can increase or decrease several times, also requiring a recalculation of the amount of the additional compensation awarded and the respective effective dates. Id. The Court also emphasized that the order in which a Veteran's claims are adjudicated by the RO might control the effective date for dependents' benefits in instances in which a Veteran files multiple claims near in time. If the effective date of dependents' benefits were limited to the first qualifying rating granted, Veterans could be arbitrarily disadvantaged based purely on delays in adjudication beyond their control. Id. at n.2. 

Here, the November 2010 rating decision granted a combined 30 percent rating, now effective July 30, 2001 by way of the Board's present decision. Within one year of the November 2010 rating decision, in February 2011, the Veteran supplied dependency information regarding his marriage on a VA Form 21-686c. Similar to facts of the Sharp case, the Veteran is entitled to an earlier effective date of July 30, 2001 for additional compensation benefits for a dependent spouse, as he submitted dependency information within one year of a rating action that gave rise to a combined 30 percent rating. 38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.401(b)(3).    







ORDER

An earlier effective date of July 30, 2001, for the award of service connection for degenerative disc disease of the lumbar spine is granted. 

An earlier effective date of July 30, 2001, for the award for the award of additional compensation benefits for a dependent spouse is granted. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's increased initial rating for the lumbar spine, TDIU, increased initial rating for the right lower extremity, and earlier effective date for the right lower extremity issues. 

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a SOC is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. A Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. 38 U.S.C.A. §  7105(d); 38 C.F.R. § 20.202. 

For the increased initial rating and earlier effective date for the right lower extremity issues, the RO must send the Veteran an SOC. With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. Id. A Veteran must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination. 38 C.F.R. § 20.302(a). 

In a July 2011 rating decision, the RO awarded service connection for right lower extremity radiculopathy as 10 percent disabling, effective July 18, 2005. The Veteran submitted an August 2011 NOD, within one year of notification of that rating decision, expressing dissatisfaction with the initial rating and effective date assigned. This statement is a timely NOD as to the initial rating and effective date assigned. 38 C.F.R. § 20.201. See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

However, the claims file does not reflect that a SOC has been promulgated as to the initial rating and effective date issues for right lower extremity radiculopathy. Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding these issues to the RO for the issuance of a SOC. If the Veteran perfects the appeal of either the initial rating or effective date issues, then they must be returned to the Board for further appellate consideration. 

Separately, the Veteran is seeking an increased initial rating for his lumbar spine disorder and entitlement to a TDIU. The Board has assigned an effective date of July 30, 2001 for the award of a 10 percent rating for the Veteran's lumbar spine disorder. This effective date is based on the fact that his petition to reopen service connection for his lumbar spine disability was received by the RO in July 2001. 
After the July 2001 petition to reopen was filed by the Veteran, the criteria for spine disorders were amended in September 2002 and again in September 2003. See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003). 
If, as here, a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. The amendments mentioned have established the effective dates without a provision for retroactive application. Thus, the September 2002 amendments may only be applied after September 2002; likewise, the September 2003 amendments may only be applied after September 2003. 

In the July 2011 SOC, the RO only addressed the September 2003 regulations for the lumbar spine. The July 2011 SOC failed to address the pre-September 2002 and September 2002 regulations for the lumbar spine. VA regulations provide that a SOC issued must be complete enough to allow the Veteran to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2011). 

To ensure due process, on remand, the RO must issue a Supplemental Statement of the Case (SSOC) that includes citation and discussion of the relevant lumbar spine regulations. Specifically, adjudication under the pre-September 2002 regulations, the September 2002 amendments, and the September 2003 amendments for the lumbar spine is required. The Board cannot consider the pre-September 2002 regulations or the September 2002 amendments without prior consideration by the RO, as this would be prejudicial to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Also, the TDIU claim is inextricably intertwined with the increased rating claims that are also in appellate status. That is, the schedular rating assigned for the Veteran's lumbar spine and right lower extremity radiculopathy disabilities directly impacts the adjudication of the TDIU claim. See 38 C.F.R. § 4.16(a). Since the increased initial rating claims are being remanded for further development, the TDIU claim must be held in abeyance pending completion of this additional development. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC on the issues of whether he is entitled to an increased initial rating greater than 10 percent for right lower extremity radiculopathy and whether he is entitled to an effective date earlier than July 18, 2005 for the grant of service connection for radiculopathy of the right lower extremity. Give the Veteran time to perfect an appeal of these issues by filing a timely Substantive Appeal (VA Form 9 or equivalent). Only if he appeals should the increased initial rating and earlier effective date issues be returned to the Board for further appellate consideration. 

2. For the issue of an increased initial rating for the lumbar spine, complete any appropriate development, including securing any relevant VA treatment records or securing a VA examination if necessary. 

3. Readjudicate the issues of an increased initial rating for the lumbar spine and entitlement to a TDIU. If the benefit sought is not granted, issue a SSOC and allow the Veteran and his attorney an opportunity to respond. FOR THE LUMBAR SPINE, THIS SSOC SHOULD ADDRESS AND INCLUDE ALL THREE SETS OF REGULATIONS - THE PRE-SEPTEMBER 2002 REGULATIONS, THE SEPTEMBER 2002 AMENDMENTS, AND THE SEPTEMBER 2003 AMENDMENTS. 



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


